DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters have been used to designate the following features:
 “122” has been used to designate both “thin walled lip” and “venting valve.”
“14” has been used to designate both “Lid Assembly” and “flexible valve member.”
 “36” has been used to designate the following:  “convex base,” “convex end” and “cylindrical wall.”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "22" and "40" have both been used to designate extension straw – see figure 1 and 2.  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The following are part number errors:
Two part numbers with same name.  Parts “42” and “56a” are designated “upper end” in the specification. 
Two part numbers with same name.  Parts “34” and “36” and “50” are designated “cylindrical wall” in the specification. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-7, 9-10, 14, 15, 20-23, 26-27 are rejected under 35 USC 102(a)(1) and 102(a)(2) over WO2016/102698 by Löhn (hereinafter Löhn (Reference 1); note use of US Pat 10835065 of same family, as an English translation), which  anticipates the features claimed in the instant application.  The reference diagram (Part 1) for Löhn (Reference 1) is listed below.


    PNG
    media_image1.png
    535
    228
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    535
    228
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    685
    1258
    media_image2.png
    Greyscale

In regards to Claim 1, Löhn (Reference 1) teaches: A non-spill drinking cup system (Abstract, and Claim1) comprising: a container (2); a lid assembly (3) that is removably attachable to the container (See figure 1, thread attachment, 13), comprising an aperture (11); and a drinking tube (25), wherein the drinking tube extends through the aperture (21), the drinking tube comprising: an open end (29), a closed end (28), and a side wall (30-35 – side wall and structures); and a drinking valve (32 – deformable diaphragm), wherein the drinking valve includes at least one elongate slit disposed within the side wall (34 – flow through opening is the flow path and slit in the outer structure as described in the specification’s excerpt which follows: A flow-through opening 34 extends across the diaphragm 32 and the base 33. The through-flow opening 34 is open on the outside of the base 33 and is closed on the inside of the side wall 30. The outer rim of the flow-through opening 34 is located at a sealing element 35, which protrudes annularly from the outside of the base 33. The height of the base 33 and of the sealing element 35 exceeds the depth of the depression 31, so that the sealing element 35 protrudes outwards on both sides of the depression 31 with respect to the jacket of the tube 27.) .
Regarding Claim 2, Löhn (Reference 1) further teaches: : wherein the drinking tube further comprises: a drinking straw portion (25) at the open end (29 – opening) of the drinking tube; a drinking valve portion (27), including the drinking valve (Described as the combination of 31 through 35), at the closed end of the drinking tube (See Figure 3); and an intervening portion (See reference Figures 1 of 2) between the drinking straw portion and the drinking valve portion (Embodied in Features 39, 39 and 40).
In further regards to Claim 3: A The non-spill drinking cup system according to claim 2, wherein the intervening portion is annular (36, 37, 38 and 40 as seen in isometric view of Figure 2), and wherein the annular intervening portion is concentric with the drinking valve portion (While it is acknowledged that some of the design elements of Löhn et al create a non-circular profile, it is apparent that the design substantially meets the concentricity restriction by the design features maintaining a generally symmetrical profile about the assemblies central axis) .
In further regards to Claim 4: A The non-spill drinking cup system according to claim 2, wherein a thickness of a wall of the intervening portion (36 with respect to the centerline of 25) is greater than a thickness of a wall of the drinking valve portion (Valve portion wall being defined as the valve flow passage (34 through 32).
In further regards to Claim 6: A The non-spill drinking cup system according to  claim 2, further comprising an extension straw that frictionally engages with the  intervening portion such that the drinking valve portion extends into the through bore of the extension straw (See Figure 4, Reference diagram 2 of 2).
In further regards to Claim 5, Löhn (Reference 1) further teaches: wherein the intervening portion is adapted to secure the drinking tube to the lid assembly (See intervening portion, Items 38, 39 and 40 with Lid Structure, Reference diagram 2).
In further regards to Claim 7, Löhn (Reference 1) further teaches: wherein the closed end is convex (See isometric view – Figure 2, item 28 is substantially rounded at its edges).
In further regards to Claim 9, Löhn (Reference 1) further teaches:  wherein a thickness of the side wall varies from one side to another side (Reference Diagram 2, thickness of 32/34 valve versus thickness of side wall 33)  .
In further regards to Claim 10, Löhn (Reference 1) further teaches: wherein an interior of the side wall is provided with at least a pair of strengthening ribs (See Figure 5, an alternate embodiment where 33 provides two strengthening ribs), each strengthening rib being disposed substantially near to, and at each side of, the or each elongate slit (33 surrounds Slit and flow passage 34).
In further regards to Claim 14, Löhn (Reference 1) further teaches: wherein the drinking straw portion comprises a flange 
In further regards to Claim 15, Löhn (Reference 1) further teaches: wherein the drinking tube further comprises a venting valve (See Figure 15 (not shown in reference Diagrams) – valve action provided by part 22 with respect to venting hole 50 where part 22 is the valve disposed on the drinking tube).
In further regards to Claim 20, Löhn (Reference 1) further teaches:  wherein the intervening portion includes a removal tab (See Figure 15, part 51).
In further regards to Claim 21, Löhn (Reference 1) further teaches: wherein the lid assembly comprises a drinking straw locating boss (Figure 4, Item 22 – conical sealing surface functions as locating boss) having the aperture therein (Clearly depicted in Figure 4).
In further regards to Claim 22, Löhn (Reference 1) further teaches: wherein the lid assembly includes a circumferential shoulder that is configured to frictionally engage with a squared lower edge of a flange of the drinking tube (Assembly depicted in Figure 1 or 4 has the capability to meet this requirement, – excerpt from specification: The drinking straw 25 is inserted into the holder 19 from below and is pulled through the holder 19 with the cone section 40, until the flange 38 abuts the sealing surface 22 so as to form a seal and the upper edge 39 engages over the ledge 23 in the holder 19).
In further regards to Claim 23, Löhn (Reference 1) further teaches: wherein the drinking tube comprises silicone or a thermoplastic elastomer (Column 10, lines 5-7).
In further regards to Claim 26, Löhn (Reference 1) further teaches: wherein the lid assembly and the container are secured by a screw thread, a push-fit or a clip-fit (Column 9, lines 15-30 – Threads 13 and 16 form screw thread attachment).
In further regards to Claim 27, Löhn (Reference 1) further teaches:  for inserting through a lid assembly of a non-spill drinking cup system (Column 10, lines 36-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Löhn (Reference 1)  in view of Lee (WO2009099971 A2), hereafter referred to as Lee.  The reference diagram of Lee is enclosed below:
 
    PNG
    media_image3.png
    810
    1447
    media_image3.png
    Greyscale

In regards to Claim 8, Löhn (Reference 1) does not teach: wherein the or each elongate slit is 5 - 10mm in length.
Löhn (Reference 1)  discloses pictorially that the length of the elongated slit is of the order of mm to 10’s of mm (cm) , as illustrated comparatively in Fig. XYZ, because Löhn’s (Reference 1)  container is configured to be held by a human hand and therefore features a diameter of the order of 10’s of mm (cm’s up to 1 dm). However, Löhn (Reference 1)  does not expressly teach a specific range of slit length of 5-10mm.
In a similar drinking cup system, Lee teaches elongated slits measuring 5-25 mm (Fig  ABC), in other words the same order of magnitude as presently claimed. It would have been obvious to a person of ordinary skill in the art having the teachings of Löhn (Reference 1)  and Lee before them at the time the application was filed, to modify Löhn’s (Reference 1)  cup system to have elongated slits measuring 5-25 mm, as taught by Lee. A person of ordinary skill 
Additionally Löhn (Reference 1)  as modified by Lee does not expressly disclose that the slit length is specifically 5-10mm. 
However, it would have been obvious to one having ordinary skill in the art at the time the application was filed, to provide that the slit length range is narrowed to 5-10mm , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Löhn (Reference 1) in view of Löhn (US 20160235229 A1), hereafter referred to as Löhn (Reference 2)   The reference diagram of Löhn (Reference 2) is enclosed below:

    PNG
    media_image4.png
    702
    1248
    media_image4.png
    Greyscale


Löhn (Reference 1) does not teach: wherein the strengthening ribs separate the side wall into a first side and a second side, wherein the first side has a thickness that is greater than the second side, and wherein the or each elongate slit is included within the second side.
However, Löhn (Reference 2) teaches: wherein the strengthening ribs (50) separate the side wall into a first side (Figure 13 – 50) and a second side (Inner surface – 35), wherein the first side has a thickness that is greater than the second side (50 versus 35 meets this requirement), and wherein the or each elongate slit is included within the second side (See Figure 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-spill drinking cup system (Löhn (Reference 1)) with strengthening ribs as described by  Löhn (Reference 2) (Item 50, Reference Figure 13) in order to reinforce the valve structure and increase  the durability and consistency of the valve function within the drinking system.  This anticipates the instant application’s claim for the same type of drinking valve system. 
In regards to Claim 12, Löhn (Reference 1) discloses: A The non-spill drinking cup system according to  claim 1,
Löhn (Reference 1) does not teach: wherein the side wall has a first thickness at a first point in which the or each elongate slit is located, and a second thickness at a second point, the second point being on an opposite side of the first point, wherein the thickness at the second point is greater than the thickness at the first point.
However, Löhn (Reference 2) teaches: wherein the side wall has a first thickness at a first point (Figure 13) in which the or each elongate slit (35) is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-spill drinking cup system (Löhn (Reference 1)) with the structural details (First and Second Point Thickness requirements) as described by  Löhn (Reference 2)(Item text, Reference Diagram) in order to reinforce the valve structure and increase  the durability and consistency of the valve function within the drinking system.  
In further regards to Claim 13: A The non-spill drinking cup system according to claim 12, wherein the thickness of the side wall increases gradually from the first point to the second point (See increase from 36 or 36 to 50 – with increase with respect to outer valve wall) in Löhn (Reference 2).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Löhn (Reference 1) in view of Leimone et al. (US20170190481 A1 – filed in 2016)), hereafter referred to as Leimone et al.. The reference diagram of Leimone et al. is enclosed below:

    PNG
    media_image5.png
    767
    1317
    media_image5.png
    Greyscale

In regards to Claim 18, Löhn (Reference 1) teaches: The non-spill drinking cup valve system according to claim 15,
Löhn (Reference 1) does not teach: wherein the venting valve includes a lip which engages with the lid assembly to provide a liquid seal to prevent fluid flowing through a venting hole. 
However, Leimone et al. teaches: wherein the venting valve includes a lip (See Figure 7, item 134) which engages with the lid assembly (See Figure 10, Item 148) to provide a liquid seal to prevent fluid flowing through a venting hole (See Assembled picture of Leimone et al, top right of reference diagram).
It would have been obvious to one of ordinary skill in the art having the teachings of Löhn (Reference 1) and Leimone before them before the effective filing date of the claimed invention, to have modified Löhn’s (Reference 1)  non-spill drinking cup system with the venting valve and lid structural details (valve lip, lid assembly engagement resulting in a liquid seal) as described by  Leimone in order to advantageously prevent .  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Löhn (Reference 1)  in view of Campbell (GB2488118-A) Page 7, Lines 17-24), hereafter referred to as Campbell.  
In regards to Claim 24, Löhn does not teach: wherein the drinking tube has a Shore A hardness of 20 - 60.
However, Campbell teaches: wherein the drinking tube has a Shore A hardness of 20 – 60 (See text excerpt from specification in Reference Diagram).
It would have been obvious to one of ordinary skill in the art having the teachings of Löhn (Reference 1)  and Campbell before them before the effective filing date of the claimed invention to have modified Löhn’s non-spill drinking cup system with the drinking tube hardness requirement of Campbell (Page 7, Lines 17-24) in order to advantageously provide resistance to wear from biting.  Campbell’s ranges demonstrate that the use and combinations of materials to yield a  predictable result, for this example, a desired surface characteristic (in this case surface hardness and wear resistance).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Löhn in view of Liang (US 20160120343 A1), hereafter referred to Liang.  The reference diagram of Liang is enclosed below:

    PNG
    media_image6.png
    711
    1227
    media_image6.png
    Greyscale

In regards to Claim 25, Löhn (Reference 1) does not teach: wherein the lid assembly includes a sliding cover, and wherein the drinking tube is adjustable from a drinking position, where the drinking tube protrudes from the aperture of the lid assembly, to a closed position, where the drinking tube is held within a slot of the lid assembly by the sliding cover.
However, Liang teaches: wherein the lid assembly includes a sliding cover (24), and wherein the drinking tube (2222) is adjustable from a drinking position (See reference diagram), where the drinking tube protrudes from the aperture of the lid assembly, to a closed position (See Figure 7, reference diagram), where the drinking tube is held within a slot of the lid (see indentation on open container and note position of drinking tube within it in Figure 7) assembly by the sliding cover (24).
It would have been obvious to one of ordinary skill in the art having the teachings of Löhn and Liang before the effective filing date of the claimed invention to have .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses the following:
Kumakura - JP 2019190599 A1 – Figures 1 and 3, valve structure from side port.
Zhang – US 10433665 B2 -  Figures 2 and 10, Internal structure and sequencing.
Agbo – US201440163463 A1 – Figures 50 and 51, various valve slit arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731